13‐815‐cv
     Carter v. Incorporated Village of Ocean Beach


 1                           UNITED STATES COURT OF APPEALS
 2
 3                                   FOR THE SECOND CIRCUIT
 4
 5                                          August Term, 2013
 6
 7
 8                       (Argued: April 11, 2014      Decided: July 21, 2014)
 9
10                                         Docket No. 13‐815‐cv
11
12   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
13   EDWARD CARTER, FRANK FIORILLO, KEVIN
14   LAMM, JOSEPH NOFI, THOMAS SNYDER,
15
16                          Plaintiffs‐Appellants,
17
18                  ‐ v.‐
19
20   INCORPORATED VILLAGE OF OCEAN BEACH; 
21   JOSEPH C. LOEFFLER, JR., Mayor, 
22   individually and in his official 
23   capacity; NATALIE K. ROGERS, Former 
24   Mayor, individually and in her official capacity;
25   OCEAN BEACH POLICE DEPARTMENT; GEORGE B.
26   HESSE, Acting Deputy Police Chief, individually and
27   in his official capacity,
28
29                          Defendants, 
30
31   SUFFOLK COUNTY; SUFFOLK COUNTY POLICE 
32   DEPARTMENT; SUFFOLK COUNTY DEPARTMENT 
33   OF CIVIL SERVICE; ALISON SANCHEZ, 
34
 1   individually and in her official 
 2   capacity, 
 3
 4                               Defendants‐Appellees.*
 5   ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x
 6

 7          Before:               JACOBS, CALABRESI, and LIVINGSTON, Circuit
 8                                Judges.
 9
10          Plaintiffs appeal from an order of the United States District Court for the

11   Eastern District of New York (Feuerstein, J.), granting attorney’s fees and costs to

12   the Defendants‐Appellees pursuant to Federal Rule of Civil Procedure 54(d) and

13   42 U.S.C. § 1988(b).  Plaintiffs argue that (1) their claims were not frivolous; (2)

14   they should not be liable for fees and costs associated with voluntarily dismissed

15   claims, state law claims, and claims not enumerated in § 1988; and (3) the district

16   court incorrectly calculated the fees award.  We affirm. 

17                                               DOUGLAS HOLDEN WIGDOR, Wigdor
18                                               LLP, New York, NY, for Plaintiffs‐
19                                               Appellants.
20
21                                               ARLENE S. ZWILLING, Assistant County
22                                               Attorney, for Dennis M. Brown, Suffolk
23                                               County Attorney, Hauppauge, NY, for
24                                               Defendants‐Appellees.


          * The Clerk of Court is respectfully directed to amend the official caption in
     this case to conform with the caption above.

                                                    2
 1   DENNIS JACOBS, Circuit Judge:

 2         Plaintiffs appeal from an order of the United States District Court for the

 3   Eastern District of New York (Feuerstein, J.), granting attorney’s fees and costs to

 4   the Defendants‐Appellees pursuant to Federal Rule of Civil Procedure 54(d) and

 5   42 U.S.C. § 1988(b).  Plaintiffs argue that (1) their claims were not frivolous; (2)

 6   they should not be liable for fees and costs associated with voluntarily dismissed

 7   claims, state law claims, and claims not enumerated in § 1988; and (3) the district

 8   court incorrectly calculated the fee award.  We affirm. 

 9         Plaintiffs, five former seasonal and part‐time police officers of the

10   Incorporated Village of Ocean Beach (“Village”), pursued a variety of wrongful

11   termination and defamation claims against (1) the Village, its current and former

12   mayors, the Village police department (“OBPD”), and the acting OBPD deputy

13   police chief (collectively, the “Village Defendants”); and (2) Suffolk County

14   (“County”), the County Police Department, the County Department of Civil

15   Service, and Alison Sanchez, a mid‐level County Department of Civil Service

16   employee (collectively, the “County Defendants”).  The district court granted

17   summary judgment to all Defendants and, after this Court affirmed, awarded

18   attorney’s fees and costs to the County Defendants only.  This appeal followed. 

                                                3
 1         As the district court recognized, Plaintiffs’ claims against the County

 2   Defendants were frivolous from the outset, warranting an award of costs and

 3   fees pursuant to Federal Rule of Civil Procedure 54 and 42 U.S.C. § 1988.  The

 4   County Defendants, who did not employ or supervise Plaintiffs, had no

 5   meaningful role in any alleged wrongs.   

 6         Plaintiffs argue that they should not be liable for fees and costs associated

 7   with claims that, frivolous or not, were voluntarily dismissed before summary

 8   judgment; or claims over which the district court declined to exercise

 9   supplemental jurisdiction; or claims that are not enumerated in § 1988. 

10

11                                             I

12         Plaintiffs were employed as OBPD police officers on a seasonal or part‐

13   time basis between 2002 and 2006.  They had complained to superiors about

14   George Hesse, an OBPD sergeant who allegedly encouraged on‐the‐job drinking

15   and other unprofessional behaviors.  Hesse was eventually designated acting

16   police chief, though Plaintiffs allege that he was never properly certified for the

17   position under New York Civil Service Law.  Soon after his promotion, on the

18   eve of the summer 2006 season, Hesse told Plaintiffs that they would not be

                                               4
 1   invited back to work.  He allegedly told other officers that Plaintiffs were “rats,”

 2   made crude comments about them on an Internet blog frequented by Village

 3   officers and residents, and gave negative references to potential employers. 

 4         Plaintiffs linked the County Defendants to this local squabble through

 5   Alison Sanchez, a personnel analyst in the County’s Civil Service Department,

 6   which is generally in charge of administering civil service examinations and

 7   monitoring municipal compliance with the Civil Service Law.  However, that

 8   Department has no power to hire, discipline, or fire police officers of individual

 9   municipalities, and no power to require municipalities to do any of these things. 

10   The Department may only inform and advise the municipalities about failures to

11   meet civil service requirements.  Sanchez was a mid‐level employee in the

12   Department: her work was subject to three levels of supervisory review.  

13         In April 2006, three of the Plaintiffs met with Sanchez to discuss the

14   Village’s decision not to rehire them.  Plaintiffs allege that Sanchez was biased by

15   her purported sexual relationship with Hesse, that she defended his decision to

16   terminate their employment, and that she relayed the substance of the

17   conversation to Hesse despite a promise to keep it confidential.  After Plaintiffs’

18   termination, they or their supporters (or both) posted complaints about Hesse on

                                               5
 1   an Internet blog frequented by OBPD officers, to which Sanchez allegedly

 2   responded (anonymously), telling the posters to stop complaining and labeling

 3   their “revenge posting” as “crap.”  See J.A. 1967‐69, 2006. 

 4         Plaintiffs brought suit in March 2007.  The complaint asserted myriad

 5   claims, largely undifferentiated as between the various Village Defendants and

 6   County Defendants, including (in no particular order): First Amendment

 7   retaliation; deprivation without procedural due process of property and liberty

 8   interests in “[Plaintiffs’] employment with the OBPD, their reputation, and their

 9   status”; conspiracy to infringe state and federal constitutional rights; equal

10   protection; improper termination under New York Civil Service Law; improper

11   retaliation under New York Labor Law; defamation per se; termination in

12   violation of public state policy; negligent retention of an unfit employee;

13   racketeering; and tortious interference with a prospective business relationship. 

14   See Compl. ¶¶ 116‐192. 

15         Plaintiffs later withdrew their equal protection, racketeering, and New

16   York Labor Law claims.  See Carter v. Inc. Vill. of Ocean Beach, 693 F. Supp. 2d

17   203, 207 n.2 (E.D.N.Y. 2010).  In February 2010, after motions for summary

18   judgment had been briefed‐‐and only thirteen days before jury selection was

                                               6
 1   slated to begin‐‐Plaintiffs withdrew many other claims, leaving claims against

 2   the Village, Hesse, the County, and Sanchez, premised on theories of First

 3   Amendment retaliation, deprivation of procedural due process, improper

 4   termination under New York Civil Service Law, defamation per se, and

 5   negligent retention of an unfit employee.  See J.A. 6027‐28.

 6         On February 19, 2010, a few days before trial was set to start, the district

 7   court granted summary judgment in favor of all Defendants.  See 693 F. Supp. 2d

 8   at 216.  The court explained that the First Amendment retaliation claims were

 9   barred by Weintraub v. Board of Education, 593 F.3d 196 (2d Cir. 2010), decided

10   about three weeks prior, because all of Plaintiffs’ complaints were made

11   pursuant only to their official duties and were therefore constitutionally

12   unprotected.  See 693 F. Supp. 2d at 210‐12.  The procedural due process claims

13   were dismissed because (1) the breaks in Plaintiffs’ employment defeated any

14   property right under New York Civil Service Law; and (2) the availability of a

15   meaningful post‐deprivation state law remedy defeated any liberty‐based,

16   “stigma‐plus” claim.  See id. at 212‐16.  The court declined to exercise

17   supplemental jurisdiction over the state law claims.  Id. at 216.

18         In March 2011, this Court affirmed.  See Carter v. Inc. Vill. of Ocean Beach,

                                              7
 1   415 F. App’x 290, 292‐94 (2d Cir. 2011) (summary order).  Meanwhile, Plaintiffs

 2   brought their state law claims in state court, which dismissed all claims against

 3   the County Defendants at the pleadings stage.  See Carter v. Inc. Vill. of Ocean

 4   Beach, No. 07 Civ. 1215 (SJF)(ETB), 2013 WL 816257, at *2 (E.D.N.Y. Mar. 4, 2013). 

 5         Defendants subsequently moved for attorney’s fees and costs in the federal

 6   action.  In March 2013, Judge Feuerstein denied fees and costs to the Village

 7   Defendants because they had not prevailed on the state law claims, which were

 8   as yet live in state court.  See id. at *1‐4.  The County Defendants, however,

 9   “ultimately prevailed upon all of plaintiffs’ claims against them, i.e., plaintiffs

10   voluntarily dismissed some of the claims, summary judgment was granted

11   dismissing the federal claims that were not voluntarily dismissed and plaintiffs’

12   state law claims against the County defendants . . . were dismissed at the

13   pleadings stage in the state court.”  Id. at *2.  Moreover, “all of plaintiffs’ claims

14   against the County defendants, who did not employ plaintiffs, or have any legal

15   authority to hire, retain, fire or control employees of the Village or OBPD, were

16   frivolous from the outset of this litigation.” Id. at *4.  

17         Fees and costs were awarded to the County Defendants.  The time claimed

18   by the County Attorneys’ Office was discounted by a third because “some of the

                                                 8
 1   hours expended appear[ed] redundant, duplicative or unnecessary.”  Id. at *5‐7. 

 2   An hourly rate of $150 was found to be consistent with prevailing local rates.  Id. 

 3   The total fee award was $63,990.00.  Id.  This appeal followed. 

 4

 5                                               II

 6          As a general matter, “costs‐‐other than attorney’s fees‐‐should be allowed

 7   to the prevailing party.”  Fed. R. Civ. P. 54(d)(1).  The Rule “codifies a venerable

 8   presumption that prevailing parties are entitled to costs.”  Marx v. Gen. Revenue

 9   Corp., 133 S. Ct. 1166, 1172 (2013).    

10          Though Rule 54(d)(1) excludes attorney’s fees from costs presumed to be

11   recoverable by the prevailing party, “[i]n any action or proceeding to enforce a

12   provision of . . . [42 U.S.C. §§] 1983, 1985, and 1986 . . ., the court, in its discretion,

13   may allow the prevailing party . . . a reasonable attorney’s fee as part of the

14   costs.”  42 U.S.C. § 1988(b).  

15          A party who “secure[s] a judgment on the merits or a court‐ordered

16   consent decree” is a “prevailing party”; but a “voluntary change in the [other

17   party’s] conduct” is not enough.  Buckhannon Bd. & Care Home, Inc. v. W. Va.

18   Dep’t of Health & Human Res., 532 U.S. 598, 600 (2001). 

                                                  9
 1         Under fee‐shifting statutes such as § 1988,1 “a prevailing plaintiff ordinarily

 2   is to be awarded attorney’s fees in all but special circumstances.”  Christiansburg

 3   Garment Co. v. EEOC, 434 U.S. 412, 417 (1978).  By contrast, “a district court may

 4   in its discretion award attorney’s fees to a prevailing defendant” only “upon a

 5   finding that the plaintiff’s action was frivolous, unreasonable, or without foundation,

 6   even though not [necessarily] brought in subjective bad faith.”  Id. at 421

 7   (emphases added).

 8         If a “plaintiff assert[s] both frivolous and non‐frivolous claims,” then a

 9   court may grant to a defendant only those fees “that the defendant would not

10   have incurred but for the frivolous claims.”  Fox v. Vice, 131 S. Ct. 2205, 2211

11   (2011).

12

13                                             III

14         “We review a district court’s award of attorneys’ fees under § 1988 for

15   abuse of discretion, mindful that abuse of discretion‐‐already one of the most

16   deferential standards of review‐‐takes on special significance when reviewing fee


          1 “Numerous federal statutes allow courts to award attorney’s fees and costs
     to the ‘prevailing party.’”  Buckhannon, 532 U.S. at 600.  These various “fee‐
     shifting provisions” are to be interpreted consistently.  Id. at 603 n.4.

                                               10
 1   decisions because the district court, which is intimately familiar with the nuances

 2   of the case, is in a far better position to make such decisions than is an appellate

 3   court, which must work from a cold record.”  Lore v. City of Syracuse, 670 F.3d

 4   127, 175 (2d Cir. 2012) (citations, internal quotation marks, and brackets omitted). 

 5   Similarly, the decision to award costs under Rule 54(d)(1) “is committed to the

 6   sound discretion of the district court, and is accordingly reviewed for abuse of

 7   discretion.”  ARP Films, Inc. v. Marvel Entm’t Grp., Inc., 952 F.2d 643, 651 (2d

 8   Cir. 1991).   

 9          However, “[w]hether a litigant is a ‘prevailing party’” under a fee‐shifting

10   provision “constitutes a question of law warranting de novo review.”  Dattner v.

11   Conagra Foods, Inc., 458 F.3d 98, 100 (2d Cir. 2006) (per curiam).

12

13                                            IV

14          As the district court recognized, all of Plaintiffs’ claims against the County

15   Defendants were, from the beginning, “frivolous, unreasonable, or without

16   foundation.”  Christiansburg Garment, 434 U.S. at 421.2


          2 The district court emphasized that it had expressed doubts about the claims
     against the County Defendants “during a pretrial conference early in the
     litigation.”  Carter, 2013 WL 816257, at *4.  We hesitate to assign much

                                               11
 1         Allegations against all four County Defendants center on Sanchez.  But the

 2   factual allegations regarding her role are immaterial to Plaintiffs’ legal theories: 

 3   After Plaintiffs had already been terminated by the Village Defendants, Sanchez

 4   allegedly (1) listened to Plaintiffs’ complaints, defended Hesse, and told him

 5   about the conversation; and (2) posted on an Internet board, without naming

 6   anyone, that the posts complaining about Hesse were “revenge posting” and

 7   “crap.”  This is not the stuff of litigation.  All of Plaintiffs’ claims center around

 8   two basic wrongs, improper termination and (to a lesser degree) defamation;

 9   Sanchez had no meaningful role in either.

10         None of the municipal liability claims lie against the County, because

11   Plaintiffs made no effort to establish: (1) that the County’s failure to train its

12   employees amounted to deliberate indifference to constitutional rights, see City

13   of Canton v. Harris, 489 U.S. 378, 392 (1989); (2) that there was a persistent and

14   widespread unconstitutional governmental policy or custom, see Monell v. Dep’t


     importance to such warnings, given the common technique of fostering
     settlement by reminding parties of their vulnerabilities, not to mention the risk
     that such warning may coerce a party to withdraw even a meritorious claim if it
     might result in the award of attorney’s fees to the opposing party.  In this case,
     however, the district court’s statement confirms that Plaintiffs’ claims against the
     County Defendants were unmistakably frivolous throughout the entire course of
     litigation.

                                                12
 1   of Soc. Servs., 436 U.S. 658, 691 (1978); or (3) that a County policymaker

 2   approved any constitutional violation, see Roe v. City of Waterbury, 542 F.3d 31,

 3   37 (2d Cir. 2008). 

 4         As for the constitutional conspiracy theories, Plaintiffs themselves

 5   dismissed these claims voluntarily before summary judgment.  No wonder they

 6   did: Sanchez and the County had no appreciable role in any alleged conspiracy

 7   to terminate or defame Plaintiffs.  Moreover, “[42 U.S.C.] §§ 1985 and 1986

 8   require some racial, or perhaps otherwise class‐based, invidiously discriminatory

 9   animus behind the conspirators’ action,” Reynolds v. Barrett, 685 F.3d 193, 201‐

10   02 (2d Cir. 2012) (footnotes and internal quotation marks omitted), and there is

11   no hint of such animus here. 

12         Plaintiffs argue that the substance and complexity of their cause is

13   conceded in a January 2010 letter from the County Defendants to the district

14   court, joining the Village Defendants’ request to postpone trial pending decision

15   on the summary judgment motions:

16                Given that there are a significant number of complex legal issues
17                raised upon the summary judgment motions which must necessarily
18                be decided in plaintiff’s favor for this case to go to the jury,
19                including the involved question of whether plaintiffs had any
20                constitutionally protected interest in their employment, we believe

                                              13
 1                 that the resources of counsel and the Court will best be served by
 2                 the motions being disposed of prior to trial.

 3   J.A. 5825.  The letter adverted to one legal “complexity”: whether Plaintiffs could

 4   cobble together their part‐time and seasonal jobs to accumulate five years of

 5   continuous employment for purposes of establishing a protected property

 6   interest.  The only complexity in the issues regarding the County Defendants’

 7   involvement (or lack thereof) arose from the jumbled pleading.  In any event, a

 8   party’s acknowledgment of complexity cannot bind the district court (or us) to

 9   find complexity, let alone merit.  

10

11                                             V

12           Plaintiffs argue that, frivolousness aside, they should not be held

13   accountable for fees that would have been incurred by the County Defendants

14   anyway in defending against (A) voluntarily dismissed claims; (B) state law

15   claims; and (C) claims not enumerated in § 1988.  We address each category in

16   turn.




                                               14
 1                                             A

 2         Plaintiffs rely on Nemeroff v. Abelson, 620 F.2d 339, 350‐51 (2d Cir. 1980)

 3   (per curiam), which observed that “generally the defendant is not considered the

 4   prevailing party when, as here, there is a voluntary dismissal of the action by the

 5   plaintiff with prejudice.”3  Plaintiffs argue that they therefore cannot be held

 6   liable for any fees and costs that the County Defendants would have incurred

 7   anyway to defend against the claims that were dismissed voluntarily.  

 8         But Nemeroff’s general statement of fee‐shifting law was dictum because

 9   the order of dismissal in that case expressly reserved defendants’ right to move

10   for costs.  See 620 F.2d at 350.  The court had no occasion to apply the rule it

11   posited.  Moreover, the only authority Nemeroff cited, Mobile Power Enterprises,

12   Inc. v. Power Vac, Inc., 496 F.2d 1311, 1312 (10th Cir. 1974), has since been

13   overruled by a unanimous en banc Tenth Circuit, which explained that Mobile

14   Power was illogical, a misreading of both the Federal Rules and earlier precedent,


          3 This “general[]” principle was also cited in Colombrito v. Kelly, 764 F.2d 122,
     130 (2d Cir. 1985).  A prior panel had issued a writ of prohibition directing the
     district court to dismiss the case, but without prejudice to a future § 1988 fee‐
     shifting application so that the dismissal was treated as though defendants had
     prevailed.  The Colombrito panel explained that the prior panel had done so
     because the Nemeroff dicta might otherwise have prevented the defendants from
     seeking fees.  Id. 

                                               15
 1   and contrary to the decisions of most other courts.   See Cantrell v. Int’l Bhd. of

 2   Elec. Workers, 69 F.3d 456, 456 (10th Cir. 1995) (en banc). 

 3         Nemeroff is also in tension with subsequent case law from the Supreme

 4   Court.  In Buckhannon, the Supreme Court held that, to “prevail[]” for purposes

 5   of attorney’s fees, a party (the plaintiff in that case) must have gained through the

 6   litigation a “material alteration of the legal relationship of the parties.”  532 U.S.

 7   at 604 (internal quotation marks omitted).  A voluntary dismissal of an action

 8   with prejudice works such alteration, because it constitutes “an adjudication on

 9   the merits for purposes of res judicata,” Chase Manhattan Bank, N.A. v. Celotex

10   Corp., 56 F.3d 343, 345 (2d Cir. 1995), and any action so dismissed could not be

11   brought again.  Because the Nemeroff dictum suggests to the contrary, and has

12   no redeeming justification, we reject it.

13         Unencumbered by Nemeroff, we consider whether the voluntary dismissal

14   of some claims, coupled with the grant of summary judgment dismissing the

15   claims that remain, makes the County Defendants prevailing parties.  The answer

16   here is obvious: the victory for the County Defendants was total.  The merits of

17   this case were adjudicated by the district court, this Court summarily affirmed,

18   and no petition for certiorari was filed.  All the claims arose from the same


                                                 16
 1   transaction or occurrence.  Plaintiffs are barred by res judicata from relitigating

 2   any of them.  Because Plaintiffs cannot refile, the judgment has materially altered

 3   the parties’ legal relationship.  See Buckhannon, 532 U.S. at 604.  The County

 4   Defendants have, in every sense of the word, “prevail[ed]” as to all claims,

 5   whether dismissed or otherwise. 

 6                                             B

 7         As to their state law claims, Plaintiffs argue that they are not liable for fees

 8   and costs because the district court declined to exercise supplemental

 9   jurisdiction.  Other courts have ruled that a declination to exercise supplemental

10   jurisdiction is insufficient to confer prevailing party status on a defendant, since

11   those claims could later be refiled.  See Avery v. First Resolution Mgmt. Corp.,

12   568 F.3d 1018, 1024 (9th Cir. 2009).  In the circumstances of this case, however, a

13   state court had dismissed the state law claims on the pleadings before the district

14   court resolved the motion for attorney’s fees in the federal case.  Accordingly,

15   there was no chance that these claims would be refiled, and the defendants are

16   properly considered prevailing parties on these claims.    

17         Moreover, the state law claims against the County Defendants were

18   frivolous for the same reason that the federal claims were frivolous: the County

                                              17
 1   Defendants had nothing to do with the alleged improper termination and the

 2   defamation underlying Plaintiffs’ complaint.

 3          Plaintiffs argue that even if the state law claims were frivolous, fees cannot

 4   be imposed without adjudication of these claims by the federal court.  This

 5   argument is implicitly at odds with Fox, in which the district court granted

 6   summary judgment on the federal claims (which were frivolous) and remanded

 7   the state claims (which were not).  131 S. Ct. at 2211‐12.  The issue was how to

 8   allocate between work associated with the former and work associated with the

 9   latter; the Supreme Court held that plaintiffs could be liable only for costs and

10   fees “that the defendant would not have incurred but for the frivolous claims.” 

11   Id. at 2211.  

12          If Plaintiffs were correct, there would have been no need in Fox to draw a

13   line between claims that were frivolous and those that were not: claims

14   remanded to state court would never be subject to fee‐shifting. 

15                                             C

16          Plaintiffs contend that § 1988 contemplates only violations of federal civil

17   rights statutes (e.g., §§ 1983, 1985, and 1986) and that no fees should have been

18   awarded as to all their other assorted claims.  

                                              18
 1         Once again, this argument runs counter to Fox.  The state claims in Fox

 2   were not specifically listed in § 1988.  Under Plaintiffs’ logic, the Court would

 3   have disposed of the appeal by explaining that fees associated with those claims

 4   were unavailable, without reference to frivolousness.

 5         More importantly, Plaintiffs’ argument distorts the text of § 1988, which

 6   provides that “[i]n any action or proceeding to enforce a” federal civil rights

 7   provision, “the prevailing party” may be entitled to fees.  Plaintiffs’ action

 8   sought to enforce (inter alia) federal civil rights provisions, and the County

 9   Defendants prevailed. 

10

11                                             VI

12         Plaintiffs dispute the fee calculation on procedural and substantive

13   grounds.  

14                                             A

15         Plaintiffs protest that they were improperly denied an opportunity to

16   challenge the County Defendants’ billing records.  We disagree.

17         The Village Defendants and the County Defendants moved for fees and

18   costs in separate submissions.  Only the County Defendants submitted billing

                                               19
 1   records; the Village defendants suggested that the court first decide the issue of

 2   liability for fees and take submissions afterward on the value of services.  See

 3   Fed. R. Civ. P. 54(d)(2)(C) (“The court may decide issues of liability for fees

 4   before receiving submissions on the value of services.”).  

 5         Plaintiffs responded to both motions in a single omnibus submission, and

 6   agreed with the Village Defendants that the court should decide liability before

 7   calculating fees.  Plaintiffs thereby elected not to respond to the County

 8   Defendants’ fee calculations, presumably hoping that they would prevail on

 9   liability, or that further briefing would be sought.  The district court, however,

10   proceeded to grant fees to the County Defendants and used their records as a

11   starting point for calculating the proper award.  The court did not give Plaintiffs

12   a second opportunity to challenge the County Defendants’ records.  

13         There was nothing improper about this.  Rule 54(d)(2)(C) is permissive; the

14   court “may” decide liability for fees first, but need not.  Plaintiffs left

15   unanswered the County Defendants’ submission on the fee calculation, and that

16   choice is binding.

17

18

                                                20
 1                                              B  

 2         Plaintiffs also argue that the district court improperly calculated the fee

 3   award.   

 4         The district court recognized that “some of the hours expended” by the

 5   County Attorney’s Office “appear redundant, duplicative or unnecessary.” 

 6   Carter, 2013 WL 816257, at *5.  The court accordingly scrutinized the billing

 7   records closely.  The one‐third discount was a reasonable response to the flaws

 8   identified in those records.  See, e.g., Kirsch v. Fleet St., Ltd., 148 F.3d 149, 173 (2d

 9   Cir. 1998) (“[W]e see no abuse of discretion in . . . the 20% reduction for

10   vagueness, inconsistencies, and other deficiencies in the billing records.”); U.S.

11   Football League v. Nat’l Football League, 887 F.2d 408, 411, 415 (2d Cir. 1989)

12   (affirming reduction for vagueness because, “[a]s the amount of an award is

13   within the discretion of the district court, so is the amount of any reduction”).  

14         Fox, the Supreme Court’s latest word on § 1988 fee‐shifting, reiterates that

15   “[a] trial court has wide discretion” in deciding an appropriate fee award.  131 S.

16   Ct. at 2211.  The Court explained:

17                We emphasize, as we have before, that the determination of fees
18                should not result in a second major litigation.  The fee applicant
19                (whether a plaintiff or a defendant) must, of course, submit

                                                21
 1               appropriate documentation to meet the burden of establishing
 2               entitlement to an award.  But trial courts need not, and indeed
 3               should not, become green‐eyeshade accountants.  The essential goal
 4               in shifting fees (to either party) is to do rough justice, not to achieve
 5               auditing perfection.  So trial courts may take into account their
 6               overall sense of a suit, and may use estimates in calculating and
 7               allocating an attorney’s time.  And appellate courts must give
 8               substantial deference to these determinations, in light of the district
 9               court’s superior understanding of the litigation.  We can hardly
10               think of a sphere of judicial decisionmaking in which appellate
11               micromanagement has less to recommend it.

12   Id. at 2216 (citations and internal quotation marks omitted).

13         Plaintiffs’ claims were frivolous from the outset, and required the County

14   Defendants to litigate continuously (at taxpayer expense) since March 2007.  The

15   award was within the district court’s discretion.

16

17                                    CONCLUSION

18         For the foregoing reasons, the order of the district court is affirmed.




                                              22